DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed May 28, 2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on May 28, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent 10,443,823 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Claims 1-5 and 7-9 are allowable over the prior art because Claim 1 sets forth a mounting assembly comprising anchor structures attachable to a ceiling to form an anchor array of anchor structures, wherein the anchor structure is configured to be patterned to be complementary with a target location array, one or more flexible structures according to the anchor array, of which each flexible structure is configured to extend from a corresponding anchor structure in the anchor array so as to be orientable to engage a corresponding target location in the target location array, one or more guides configured 
Claims 10-20 are allowable over the prior art for the reasons set forth in the last Office Action dated January 28, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEGGY A NEILS/Primary Examiner, Art Unit 2875